        Case 2:17-cr-00317-RFB-VCF Document 113 Filed 01/19/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6   Attorney for Jeremy Franklin East

 7
                                 UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                               Case No. 2:17-cr-00317-RFB-VCF

11                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               PRELIMINARY HEARING
12          v.
                                                                    (First Request)
13   JEREMY FRANKLIN EAST,

14                  Defendant.

15
16          IT    IS      HEREBY     STIPULATED         AND      AGREED,       by    and    between
17   Nicholas A. Trutanich, United States Attorney, and Jessica Oliva, Assistant United
18   States Attorney, counsel for the United States of America, and Rene L. Valladares, Federal
19   Public Defender, and Nisha Brooks-Whittington, Assistant Federal Public Defender, counsel
20   for Jeremy Franklin East, that the Preliminary Hearing currently scheduled on January 20, 2021
21   at 2:00 p.m., be vacated and continued to a date and time convenient to the Court, but no sooner
22   than one (1) week.
23          This Stipulation is entered into for the following reasons:
24          1.      Defense counsel requires additional time to prepare, investigate, and discuss the
25   case with Defendant.
26          2.      The defendant is in custody and agrees with the need for the continuance.
      Case 2:17-cr-00317-RFB-VCF Document 113 Filed 01/19/21 Page 2 of 3




 1        3.     The parties agree to the continuance.
 2        This is the first request for a continuance of the preliminary hearing.
 3        DATED this 19th day of January 2021.
 4
 5   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 6
 7       /s/ Nisha Brooks-Whittington                   /s/ Jessica Oliva
     By_____________________________                By_____________________________
 8   NISHA BROOKS-WHITTINGTON                       JESSICA OLIVA
     Assistant Federal Public Defender              Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
        Case 2:17-cr-00317-RFB-VCF Document 113 Filed 01/19/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:17-cr-00317-RFB-VCF
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     JEREMY FRANKLIN EAST,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the preliminary hearing currently scheduled for Wednesday,

11   January 20, 2021 at 2:00 p.m., be vacated and continued to January 27, 2021 at the hour of

12   10:00 a.m., in Courtroom 3B.

13          DATED this 19th day of January 2021.

14
15
                                               UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
